DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in the present application. Claims 1 and 10 are currently amended; and claims 2-9 and 11-20 are original. The amendment dated April 25, 2022 has been entered into the record. 
Claim 14 was previously objected to for informalities and claims 1-20 were rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Bellman et al. (US 2018/0011225, hereinafter “Bellman”), of record, discloses an article (100 in Figures 1-2; see Paragraph [072] identifying the embodiment shown in Figures 1-2) for a display device (Paragraph [0142]), comprising: a transparent substrate (110) comprising opposing major surfaces (112, 114; Paragraph [0061]); and an optical film structure (120) disposed on a first major surface (112) of the transparent substrate, the optical film structure comprising an outer surface (122) opposing the first major surface and a plurality of periods (Figure 2, periods 132; Paragraph [0073]) such that each period comprises an alternating low refractive index layer and high refractive index layer (130A, 130B; Paragraph [0073]), wherein the article exhibits a single side average photopic light reflectance of 10% or less of light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm, wherein each high refractive index layer has a refractive index being about 1.85 or greater (Paragraph [0075] “about 1.85 or greater”) and each low refractive index layer has a refractive index of being 1.3 to about 1.7 (Paragraph [0075] “1.3 to about 1.7”), wherein the article exhibits a hardness being about 10 GPa or greater measured from the outer surface of the optical film structure along an indentation depth of about 100 nm (Paragraph [0098] “about 10 GPa or greater … Such measured hardness values may be exhibited by the optical coating 120 … along an indentation depth of … about 100 nm”), the hardness measured by a Berkovich Indenter Hardness Test (Paragraph [0094]), wherein the plurality of periods is at least five (5) periods (Paragraph [0073]), and further wherein each low refractive index layer comprises SiO2 or doped-SiO2 and each high refractive index layer comprises AlOxNy, SiOxNy, SiuAlvOxNy, SiNx or ZrO2 (Paragraph [0077]).
Macpherson (US 2016/0333526), of record, discloses a security device, having multiple layers comprises a substrate, in which the substrate comprises a transparent or translucent material (Paragraph [0134]).
However, Bellman and Macpherson fail to explicitly disclose, in the specification, “the article exhibits a single side average photopic light reflectance of at least 50% of non-polarized light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm, wherein the article further exhibits a single side average photopic reflectance of greater than 30% of s-polarized light emitted from the display device at incident angles from 40 degrees to 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm”. Rather, Bellman teaches the single side average photopic light reflectance being at least 50% of non-polarized light.
The examiner further considered Sakamoto (US 2003/0223118), Kuwabara (US 2008/0247044) and Guo (US 2020/0158931). For example, Sakamoto teaches a polarizing beam splitter (Figure 1), comprising low refractive index layers and high refractive index layers (3 and 4), in which the s-polarized light exhibits an average reflectance of more than 80% over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm (Figure 3). However, Sakamoto does not teach a single side average photopic light reflectance of at least 50% of non-polarized light, because the polarizing beam splitter of Sakamoto reflects an S-polarized component and passes a P-polarized component (Paragraph [0070]). The prior art of Bellman, Macpherson, Sakamoto, Kuwabara and Guo, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-9 are allowable by virtue of their dependence on claim 1.
Regarding claim 10, Bellman discloses an article (100 in Figures 1-2; see Paragraph [072] identifying the embodiment shown in Figures 1-2) for a display device (Paragraph [0142]), comprising: a transparent substrate (110) comprising opposing major surfaces (112, 114; Paragraph [0061]); and an optical film structure (120) disposed on a first major surface (112) of the transparent substrate, the optical film structure comprising an outer surface (122) opposing the first major surface and a plurality of periods (Figure 2, periods 132; Paragraph [0073]) such that each period comprises an alternating low refractive index layer and high refractive index layer (130A, 130B; Paragraph [0073]), wherein the article exhibits a single side average photopic light reflectance of 10% or less of light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm, wherein each high refractive index layer has a refractive index being about 1.85 or greater (Paragraph [0075] “about 1.85 or greater”) and each low refractive index layer has a refractive index of being 1.3 to about 1.7 (Paragraph [0075] “1.3 to about 1.7”), wherein the article exhibits a hardness being about 10 GPa or greater measured from the outer surface of the optical film structure along an indentation depth of about 100 nm (Paragraph [0098] “about 10 GPa or greater … Such measured hardness values may be exhibited by the optical coating 120 … along an indentation depth of … about 100 nm”), the hardness measured by a Berkovich Indenter Hardness Test (Paragraph [0094]), wherein the plurality of periods is at least ten (10) periods (Paragraph [0073]), and further wherein each low refractive index layer comprises SiO2 or doped-SiO2 and each high refractive index layer comprises AlOxNy, SiOxNy, SiuAlvOxNy, SiNx or ZrO2 (Paragraph [0077]).
Macpherson discloses a security device, having multiple layers comprises a substrate, in which the substrate comprises a transparent or translucent material (Paragraph [0134]).
However, Bellman and Macpherson fail to explicitly disclose, in the specification, “the article exhibits a single side average photopic light reflectance of at least 50% of non-polarized light as measured at the outer surface from near-normal incidence to an incident angle of 60 degrees over a plurality of portions of the visible spectrum from 400 nm to 700 nm, wherein each portion is at least 10 nm in width, wherein the article further exhibits a single side average photopic reflectance of greater than 30% of s-polarized light emitted from the display device at incident angles from 40 degrees to 60 degrees over a plurality of portions of the visible spectrum from 400 nm to 700 nm, wherein each portion is at least 10 nm in width”. Rather, Bellman teaches the single side average photopic light reflectance being at least 50% of non-polarized light.
The examiner further considered Sakamoto, Kuwabara and Guo. Sakamoto teaches a polarizing beam splitter (Figure 1), comprising low refractive index layers and high refractive index layers (3 and 4), in which the s-polarized light exhibits an average reflectance of more than 80% over a portion of at least 10 nm within the visible spectrum from 400 nm to 700 nm (Figure 3). However, Sakamoto does not teach a single side average photopic light reflectance of at least 50% of non-polarized light, as the polarizing beam splitter of Sakamoto reflects an S-polarized component and passes a P-polarized component (Paragraph [0070]). The prior art of Bellman, Macpherson, Sakamoto, Kuwabara and Guo, applied alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.
Dependent claims 11-20 are allowable by virtue of their dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871